Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 08, 2021 has been entered.

Response to Amendment
The amendment entered on February 08, 2021 has addressed the objections to the claims & specification that were identified in the previous office action.  Claims 1-20 remain pending. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 1 - Line 12:  Replace “the group” with --a group--;
Claim 1 - Line 18:  Add --an-- between the terms “as” & “atomic”;
Claim 1 - Line 20:  Add --an-- between the terms “as” & “atomic”. 

Allowable Subject Matter
Claims 1-20 are allowed.   
The following is an examiner’s statement of reasons for allowance:
Claim 1 has been amended to be directed to a molded sintered bulk mixture of:
A powder of a first metal M1;
A powder of a second metal M2; &
Optionally, a powder of one or more metallic elements, which are different from M1 & M2.
The powders of the first metal M1, second metal M2 & one or more metallic elements different from M1 & M2 are homogeneously distributed in the sintered bulk mixture.  Furthermore, 
the molded sintered bulk mixture is non porous,
a content of the one or more metallic elements is less than 3 atomic %, based on a total number of atoms Q of the sintered bulk mixture,
M1 & M2 are each independently selected from a group consisting of titanium, tantalum, zirconium, niobium, hafnium, a rare earth metal, nickel & molybdenum;
wherein M1 & M2 have a mean atomic mass W in a range of 80-160 amu according to the formula W = W1*q1 + W2*q2, wherein M1 has an atomic mass W1 in an amount q1 & M2 has an atomic mass W2 in an amount q2, wherein q1 & q2 are each expressed as an atomic percent of the total number of atoms Q of the sintered bulk mixture.
While prior art was found (like Lukens) that taught having a cathode (58) that was formed using a first metal M1, second metal M2 & one or more metallic elements, where the metals were 
Prior art (like Gloriant) does provide a teaching for sintering mixtures using specific percentages of titanium (Paragraph 43), vanadium (Paragraph 56), tantalum (Paragraph 50) & zirconium (Paragraph 48).  However, Gloriant describes their mixture being used for biomedical uses (not specifically cathodes as required by the claim) AND Gloriant still fails to teach what the mean atomic mass would be for the amounts of each potential combinations of elements used, let alone that the mean atomic mass was specifically within a range of 80-160 amu according to the specific formula W = W1*q1 + W2*q2.
For these reasons, it is the examiners opinion that the art of record considered as a whole, alone, or in combination, neither anticipates nor renders obvious having a cathode comprising a sintered bulk mixture having such specific criteria with respect to the composition of elements used.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
The applicants arguments entered on February 08, 2021 have been fully considered.  The examiner agrees that the proposed amendments would overcome the previous rejections & previously cited prior art.  Upon further consideration, the examiner was not able to find any better art to read on the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BRUNJES whose telephone number is (571)272-2083.  The examiner can normally be reached on M-F: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you 

/CHRISTOPHER J BRUNJES/Examiner, Art Unit 3746      

/ESSAMA OMGBA/Supervisory Patent Examiner, Art Unit 3746